Case 1:18-cv-06621-VEC Document 39 Filed 12/18/19 Page 1 of 2




                        USDC SDNY
                        DOCUMENT
                        ELECTRONICALLY FILED
                        DOC #:
                        DATE FILED: 12/18/2019



                                    MEMO ENDORSED
Case 1:18-cv-06621-VEC Document 39 Filed 12/18/19 Page 2 of 2




                     The fact discovery deadline is adjourned from December 31,
                     2019, to January 31, 2020. No further extensions.

                     The next status conference is adjourned from January 10,
                     2020, to February 7, 2020, at 10:00 A.M. A joint pre-
                     conference letter shall be due on or before January 30, 2020.

                     The expert discovery deadline is adjourned from February 3,
                     2020, to February 28, 2020.

                     SO ORDERED.               Date: 12/18/2019




                     HON. VALERIE CAPRONI
                     UNITED STATES DISTRICT JUDGE
